DETAILED ACTION
Response to Amendment
The amendment filed on 25 February 2021 has been entered. Claims 1 and 8 have been amended and are hereby entered. 
Claims 1-15 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed on 25 February 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Kokubo fails to disclose that the first member (10) is not reasonably hollow and that sleeve (30) is not equivalent to the claimed first member, the Examiner respectfully disagrees and would like to point out that the sleeve (30) is not being interpreted as the first member and that the side member or bumper reinforcement (10) having a hollow shape is being interpreted as the first member, wherein the interpreted first member (10) includes a hole (12) formed in a longitudinal portion (11) of the first member (10).
Regarding Applicant’s argument that Kokubo fails to disclose or suggest the caulked junction step which joins first and second hollow members by expanding the insertion portion of the second member against an inner surface of the hole into an expanded pipe having a corrugated shape, the Examiner respectfully disagrees and would like to point out that, since the Applicant has not claimed that the insertion portion is expanded directly against the inner surface,  the first and second hollow members (10, 20) of Kokubo (Figs. 1-19) are joined by expanding the insertion portion (22) indirectly against the inner surface (12a) with the sleeve (30) between the first and second hollow member (10, 20) forming a corrugated shape, having alternate ridges.
Regarding Applicant’s argument that the second member (120) of the embodiment of Kokubo in Figs. 24 and 26 is expanded into an asymmetrical shape and not into an expanded pipe having a corrugated shape, the Examiner respectfully disagrees and would like to point out that, since the Applicant has not claimed that the corrugated shape of the second member is symmetrical, Kokubo (Figs. 24 and 26) discloses that the second member (120) is expanded into an expanded pipe having alternate ridges, forming a corrugated shape. 
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kokubo (US 2010/0289300 A1).
With respect to Claim 1, Kokubo (Figs. 1-19, amended Fig. 3A on Page 4; Paragraphs 0145, 0150, 0159-0172) discloses a junction method for joining members that constitute a frame structure attached to an automobile (Paragraph 0145), the method comprising:
a member insertion step (Fig. 5; Paragraph 0162) that inserts an insertion portion (22) of a second member (20) having a hollow shape into a hole (12) formed in a longitudinal portion (11) of a first member (10) having a hollow shape, such that a first part (a) of the insertion portion (22) is disposed on a first side of the hole (inside the first member 10) in an axial direction of the second member, and a second part (b) of the insertion portion is disposed on a second side of the hole (outside of the first member 10) in the axial direction; and
a caulked junction step (Paragraph 0163-0170) that joins the first member (10) and the second member (20) by caulking by expanding the first and second parts (a, b) of insertion portion (22) of the second member (20) from the inside of the insertion portion (22) using an electromagnetic forming method to expand the insertion portion (22) indirectly against an inner surface (12a) of the hole into an expanded pipe having alternate ridges, forming a corrugated 

    PNG
    media_image1.png
    563
    658
    media_image1.png
    Greyscale

With respect to Claim 3, Kokubo (Figs. 1-19; Paragraphs 0159-0172) discloses the limitations set forth in Claim 1 and further comprising a first member reinforcement step (Paragraph 0160) that reinforces a portion included in the first member (10) and containing the hole (12) by using a reinforcing member (30), wherein the member insertion step (Paragraph 0162) is performed after execution of the first member reinforcement step (Paragraph 0160), and 
wherein the reinforcing member (30) prevents biting of a peripheral edge portion (12a) of the hole (12) of the first member (10) into the outer peripheral surface of the second member (20).
With respect to Claim 4, Kokubo (Figs. 1-19; Paragraphs 0159-0172) discloses the limitations set forth in Claim 1 and further comprising a second member reinforcement step (Paragraph 0160) that reinforces the insertion portion (22) of the second member (20) by using a reinforcing member (30), wherein the member insertion step (Paragraph 0162) is performed after execution of the second member reinforcement step (Paragraph 0160), and

With respect to Claim 5, Kokubo (Figs. 1-19; Paragraphs 0159-0172) discloses the limitations set forth in Claim 1 and that the first member (10) is an assembly member produced by assembling a plurality of parts (10a, 10a) in the embodiments shown in Figs. 17A-18B.
With respect to Claim 8, Kokubo (Figs. 1-19, amended Fig. 3A on Page 4; Paragraphs 0145, 0150, 0159-0172; Abstract) discloses a frame structure attached to an automobile (Paragraph 0145), the structure comprising:
a first member (10) having a hollow shape; and
a second member (20) having a hollow shape and an insertion portion (22) which is inserted into a hole (12) formed in a longitudinal portion (11) of the first member (10), such that a first part (a) of the insertion portion (22) vis disposed on a first side of the hole (inside the first member 10) in an axial direction of the second member (20), and a second part (b) of the insertion portion (22) is disposed on a second side of the hole (outside the first member 10) in the axial direction, wherein
the first member (10) and the second member (20) are brought into a state of caulked junction by a state of expansion of the first and second parts (a, b) of the insertion portion (22) of the second member (20) from the inside of the insertion portion (22) using an electromagnetic forming method to expand the insertion portion (22) indirectly against an inner surface (12a) of the hole (12) into an expanded pipe having alternate ridges, forming a corrugated shape, wherein the insertion portion (22) can be expanded by an electromagnetic forming method, a hydraulic bulge forming method, or a rubber bulge forming method.
With respect to Claim 9, Kokubo (Figs. 1-19; Paragraphs 0150, 0159-0172; Abstract) discloses the limitations set forth in Claim 8 and that the insertion portion (22) of the second member (20) is reinforced by a reinforcing member (30), wherein the reinforcing member (30) fixes the second member (20) within the first member (10), preventing any rotation.
With respect to Claims 6, 10, 12, 13, 14, and 15, Kokubo (Figs. 1-19; Paragraph 0150) discloses the limitations set forth in respective Claims 1, 8, 3, 4, 5, and 9 and that the first member (10) is a metal material, and the second member (20) is a metal material made of a material different from the material of the first member. See Paragraph 0150, wherein “aluminum or aluminum alloy and other materials, such as, e.g., steel, magnesium alloy, and .

Claims 1, 5-6, 8, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kokubo (US 2010/0289300 A1).
With respect to Claim 1, Kokubo (amended Figs. 24 and 26 on Page 7, Figs. 17A-18B; Paragraphs 0145, 0150, 0159-0172) discloses a junction method for joining members that constitute a frame structure attached to an automobile (Paragraph 0145), the method comprising:
a member insertion step that inserts an insertion portion (122) of a second member (120) having a hollow shape into a hole (112) formed in a longitudinal portion (111) of a first member (110) having a hollow shape, such that a first part (a) of the insertion portion (122) is disposed on a first side of the hole (inside the first member 110) in an axial direction of the second member, and a second part (b) of the insertion portion is disposed on a second side of the hole (outside of the first member 110) in the axial direction; and
a caulked junction step (Paragraph 0163-0170) that joins the first member (110) and the second member (120) by caulking by expanding the first and second parts (a, b) of insertion portion (122) of the second member (120) from the inside of the insertion portion (122) using an electromagnetic forming method to expand the insertion portion (122) indirectly against an inner surface (112a) of the hole into an expanded pipe having a corrugated shape, wherein the insertion portion (122) can be expanded by an electromagnetic forming method, a hydraulic bulge forming method, or a rubber bulge forming method.
With respect to Claim 5, Kokubo (Figs. 17A-18B; Paragraphs 0159-0172) discloses the limitations set forth in Claim 1 and that the first member (10) can be an assembly member produced by assembling a plurality of parts (10a, 10a) as shown in the embodiments in Figs. 17A-18B.
With respect to Claim 8, Kokubo (amended Figs. 24 and 26 on Page 7; Paragraphs 0145, 0150, 0159-0172) discloses a frame structure attached to an automobile (Paragraph 0145), the structure comprising:
a first member (110) having a hollow shape; and
a second member (120) having a hollow shape and an insertion portion (122) which is inserted into a hole (112) formed in a longitudinal portion (111) of the first member (110), such 
the first member (110) and the second member (120) are brought into a state of caulked junction by a state of expansion of the first and second parts (a, b) of the insertion portion (122) of the second member (120) from the inside of the insertion portion (122) using an electromagnetic forming method to expand the insertion portion (122) indirectly against an inner surface (112a) of the hole (112) into an expanded pipe having a corrugated shape, wherein the insertion portion (122) can be expanded by an electromagnetic forming method, a hydraulic bulge forming method, or a rubber bulge forming method.

    PNG
    media_image2.png
    596
    1046
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    748
    930
    media_image3.png
    Greyscale

Claims 6, 10, and 14 Kokubo (amended Figs. 24 and 26 on Page 7; Paragraph 0150) discloses the limitations set forth in respective Claims 1, 8, and 5 and that the first member (110) is a metal material, and the second member (120) is a metal material made of a material different from the material of the first member. See Paragraph 0150, wherein “aluminum or aluminum alloy and other materials, such as, e.g., steel, magnesium alloy, and FRP resin, can be used” as the material for the first member (110) and the second member (120) and that the materials of both members can be the same or different from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubo (US 2010/0289300 A1), as stated in both rejections above, in view of Sihn (GB 1,014,613 A).
With respect to Claim 2, Kokubo discloses the limitations set forth in Claim 1 and that electromagnetic forming method and rubber (elastic) bulge forming method are an equivalents known in the art of junction method for joining members.
Kokubo fails to disclose that the caulked junction step includes:
an elastic body positioning step that inserts an elastic body from an end of the second member to position the elastic body inside the insertion portion of the second member, and
an elastic body compression step that expands the insertion portion of the second member from the inside of the insertion portion by applying axial compression force to the elastic body positioned inside the insertion portion of the second member, and thereby expanding the elastic body outward.
However, Sihn (Figs. 1-4) teaches a caulked junction step that joins a first member (2) and a second member (3), wherein the caulked junction step includes:
an elastic body positioning step (Fig. 2) that inserts an elastic body (4, rubber; line 47) from an end of the second member (3) to position the elastic body (4) inside an insertion portion 
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to substitute the caulked junction step using the electromagnetic forming method of Kokubo for the caulked junction step including the elastic body position step and the elastic body compression step of Sihn as a simple substitution of one well known method of caulked junction for another to yield the predictable result of joining and securing two members together.
With respect to Claim 11, Kokubo in view of Sihn discloses the limitations set forth in Claim 2 and Kokubo (Figs. 1-19, 24, and 26; Paragraph 0150) further discloses that the first member (10, 110) is a metal material, and the second member (20, 120) is a metal material made of a material different from the material of the first member. See Paragraph 0150, wherein “aluminum or aluminum alloy and other materials, such as, e.g., steel, magnesium alloy, and FRP resin, can be used” as the material for the first member (10, 110) and the second member (20, 120) and that the materials of both members can be the same or different from each other.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kokubo (US 2010/0289300 A1), as stated in both rejections above, in view of Hashimoto et al. (US 7,658,421 B2).
With respect to Claim 7, Kokubo discloses the limitations set forth in Claim 6 but fails to disclose a coating step that applies coating to at least either the first member or the second member at a caulked junction portion between the first member and the second member, the coating step being executed before the caulked junction step.
However, Hashimoto et al. teaches that a steel member (22), that is in contact with another member (21) made of aluminum alloy, is subjected to a surface treatment, or coating application, such as aluminum plating. See Col. 12, lines 42-48.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to subject at least either the first member or the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ALEXUS CAMERO/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678